DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 11/18/2022 is acknowledged.  Claims 1-14 are examined.  Claims 15-20 are withdrawn.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Word limit is exceeded (163 words)
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 10-13 are objected to because of the following informalities:
Claim 10, line 2, change: “different radial positions relative to each other and relative to the axis of rotation.”
Claim 11, line 14, change: “at the first [[axial]] end…” This change is necessary for consistency with the “first end” recited in line 2 of claim 11.
Claim 12, line 2, change: “and an outer housing end wall 
Claim 13, lines 3-4, change: “one of the seal ring shell and the outer housing end wall end wall.” This change is recommended to overcome the drawing objection below.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer housing” recited in claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To overcome the drawing objection, it is recommended to revise the claim language of the claim as stated above in the claim objections section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the seal insert is press fit, captured, and mechanically secured, or bonded within the first axial end of the seal ring shell” in lines 2-3 of the claim.  It is unclear if “press fit, captured and mechanically secured” are required in the claim or if all of the limitations are listed as an alternative, similar to the term “bonded” since an “or” is used at the termination of the limitation.  Due to the ambiguity and lack of clarity of the claim, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.  For examination purposes, the limitation is treated as all the terms being listed in the alternative, therein only requiring one of the listed terms.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amador et al. (US 2020/0131936 A1).
Regarding claim 1, Amador et al. discloses an additive manufactured (product by process limitation; as shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113) rotor (110 in Fig. 1/ 212 in Fig. 3) for a seal assembly (104), the rotor surrounding a central axis (500, as shown In Fig. 1-2) and extending along the central axis from a first axial end (“A”, Fig. 3’ below) to an opposite second axial end (“B”), the rotor being rotatable about an axis of rotation (rotating, [0036]), the axis of rotation being co-axial with the central axis (as shown in Fig. 1), the rotor comprising: 
an outer ring (“OR”, Fig. 3’) having a rotor face (106, labeled in Fig. 1) for providing a sealing surface ([0034]) at the first axial end (“A”), the outer ring defining a first annular cavity (220, [0048], lines 1-11); and 
an inner ring (“IR”, Fig. 3’) being connected to the outer ring by a radial web (as shown in Fig. 3’, outer ring OR is connected to IR via web structure “W”), the inner ring defining a second annular cavity (“CI”, Fig. 3’) radially separated from the first annular cavity (as shown in Fig. 3’, first cavity 220 is radially separated from second annular cavity CI), the radial web (W) defining a fluid channel (“F”, Fig. 3’, cooling channel, [0048], lines 1-5) for providing fluid communication between the first annular cavity of the outer ring and the second annular cavity of the inner ring (as shown in Fig. 3’, [0048]); 
wherein the first and second annular cavities are concentric with the axis of rotation (both cavities 220 and C1 are annular about the axis 500, as shown in Fig. 3).

    PNG
    media_image1.png
    547
    629
    media_image1.png
    Greyscale

Fig. 3’
Regarding claim 3, Amador et al. discloses a first circumferential groove (“g1”, Fig. 3’) formed in the radial web (“W”) of the rotor from the first axial end (“A”, as shown In Fig. 3’).
Regarding claim 4, Amador et al. discloses a second circumferential groove (“g2”) formed in the radial web (W) of the rotor from the second axial end (“B”), wherein the first and second circumferential grooves are at least partially radially offset (as shown in Fig. 3’, grooves g1 and g2 are radially offset from each other).
Regarding claim 5, Amador et al. discloses wherein the outer ring (OR) defines a first vent opening (224, Fig. 3A, [0048]) that extends from the first annular cavity (220) toward an outer surface of the rotor (as shown in Fig. 3A).
Regarding claim 9, Amador et al. discloses wherein the second annular cavity (CI) is disposed radially closer to a rotor shaft (S, Fig. 3’) than the first annular cavity (as shown in Fig. 3’, second cavity CI is closer to a rotor shaft S than the first cavity 220).
Regarding claim 10, Amador et al. discloses wherein the first annular cavity (220) and the second annular cavity (CI) are provided at different radial positions relative to each other and to the axis of rotation (as shown in Fig. 3’, the two cavities 220 and CI are at different radial positions in the vertical direction with respect to each other and with respect to the axis rotation 500, wherein the axis of rotation is shown In Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amador et al. (US 2020/0131936 A1) in view of Kovacik et al. (US 2018/0045316 A1).
Regarding claim 11, Amador et al. discloses a sealing assembly (100) comprising: a rotor (110 in Fig. 1/ 212 in Fig. 3) surrounding a central axis (500, Fig. 1) and extending along the central axis from a first axial end (“A”, Fig. 3’) to an opposite second axial end (“B”), the rotor being rotatable about an axis of rotation (rotating, [0036]), the axis of rotation being co-axial with the central axis (as shown in Fig. 1), the rotor (110 in Fig. 1/ 212 in Fig. 3) being carried with a rotating shaft (S, Fig. 3’) so as to rotate with the rotating shaft ([0036]), the rotor including an outer ring (“OR”, Fig. 3’)  and an inner ring (“IR”, Fig. 3’) connected to the outer ring by a radial web (as shown in Fig. 3’, outer ring OR is connected to IR via web structure “W”), the radial web providing fluid communication between the outer ring and the inner ring (via fluid channel “F”, Fig. 3’, cooling channel, [0048], lines 1-5); and 
a seal ring including a seal ring shell (102) and a seal insert (104, as shown in Fig. 3), the seal ring shell surrounding the central axis (axis 500 shown in Fig. 1) and extending along the central axis from a first axial end (“C”, Fig. 3’) to an opposite second axial end (“D”), the seal insert (104) being mounted at the first axial end (“C”) of the seal ring shell (102, as shown in Fig. 3’), the seal insert having a sealing face (114, [0035], as shown in Fig. 1) that faces axially outwardly from the seal ring shell (102); 
wherein the outer ring (“OR”) has a rotor face (106, labeled in Fig. 1) for providing a sealing surface at the first axial end (rotor first end “A”, Fig. 3’, wherein the surface 106 is located, [0034]), the sealing face (114) being adapted to form a dynamic seal with the sealing surface of the rotor face ([0034], [0035]); and 
wherein the outer ring (“OR”, Fig. 3’) defines a first annular cavity (220, [0048], lines 1-11) and the inner ring (“IR”, Fig. 3’) defines a second annular cavity (“CI”, Fig. 3’) radially separated from the first annular cavity (as shown in Fig. 3’, first cavity 220 is radially separated from second annular cavity CI), and wherein the first and second annular cavities are concentric with the axis of rotation (both cavities 220 and C1 are annular about the axis 500, as shown in Fig. 3).
Amador et al. does not specifically disclose wherein the seal ring is composite.
Kovacik et al. teaches of a seal, which is within the same field of endeavor as the claimed invention.  Specifically, Kovacik et al. teaches of an analogous seal configuration with respect to the seal configuration disclosed in Amador et al.  Kovacik et al. teaches that seal 124, which is analogous to the carbon seal 104, [0034] disclosed in Amador et al., can be made from carbon, metal, or composite material ([0020], lines 8-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amador et al. in view of Kovacik et al. by using a composite material for the seal disclosed in Amador instead of carbon as taught by Kovacik et al. because it is well known in the art to use composite material for the seal used in the sealing configuration disclosed in Amador for the purpose of providing a tight, effective seal (Kovacik, [0020]).
	Regarding claim 14, the combination of Amador et al. and Kovacik et al. further discloses wherein the seal ring shell is metal (Kovacik et al. teaches of an analogous seal ring shell (122, Fig. 1A, [0019]) to the seal ring shell disclosed in Amador (102); wherein the seal ring shell taught in Kovacik can be made from metal, [0019], lines 13-14) and the seal insert (seal insert 104 disclosed in Amador) is press fit, captured, and mechanically secured, or bonded within the first axial end of the seal ring shell (as interpreted via the 112 section above, the seal insert 104 is captured to the first axial end “C” of the seal ring shell 102, [0034]; shell 102 carries seal 104).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amador et al. (US 2020/0131936 A1) in view of Kovacik et al. (US 2018/0045316 A1) as applied in claim 11 above, and further in view of Carlisle et al. (U.S. 5,375,854).
Regarding claim 12, the combination of Amador et al. and Kovacik et al. does not specifically disclose of welded bellows axially compressed between the seal ring shell (Amador, 102 or Kovacik, 122) and an end wall of an outer housing (Kovacik, 118).  The combination does however disclose of a spring (124, Amador) or a resilient member (120) in lieu of the welded bellows.  
Carlisle et al. teaches of mechanical face seals, which is within the same field of endeavor as the claimed invention.  Specifically, Carlisle et al. teaches of metal welded bellows (Col. 1, lines 22-34) used in conjunction with a rotatable or stationary sealing element to provide an urging means (i.e., clamping force), which is an analogous sealing configuration as disclosed in Amador.  Carlisle et al. further teaches that the urging means can be accomplished by a mechanical spring (i.e., springs disclosed in Amador and Kovacik) or metal bellows (Col. 1, lines 22-25).  
Therein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Amador and Kovacik in view of Carlisle via the simple substitution of the spring member (disclosed in Amador 124) for the welded bellows taught in Carlisle as such substitution would have yielded predictable results, namely, a clamping force (bias) for the seal 104 against the seal face 106 shown in Fig. 1, Amador, [0035], lines 1-5).
Therein, the combination of Amador, Kovacik, and Carlisle discloses of a welded bellow (Carlisle, Col. 1, lines 22-34) between the seal ring shell (Amador, 102 or Kovacik, 122) and the end wall of an outer housing (Kovacik, 118).
Regarding claim 13, the combination of Amador, Kovacik, and Carlisle further discloses wherein the welded bellows has a first fixed end and an opposite second fixed end, and wherein the first fixed end is welded to one of the seal ring shell and the end wall of the outer housing, and the second fixed end is welded to the other one of the seal ring shell and the outer housing (Carlisle further teaches that the welded bellows, Col. 1, lines 22-34, is used in configuration wherein the bellows 40 is welded and fixed at one end and fixed and welded at a second end in order to install the bellows into the sealing configuration, Col. 5, lines 5-18).  Therein, in combination, the welded bellows, is fixed and welded to the seal ring shell (Amador, 102 or Kovacik, 122) and is fixed and welded to the end wall of an outer housing (Kovacik, 118).

Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to disclose or suggest of an annular cooling fin formed in the outer ring to act as a heat sink.  As shown in seal assembly structure disclosed in Amador (Fig. 3), there is not a cooling fin disposed inside the outer ring “OR” structure.  It would not have been obvious to one of ordinary skill to modify the internal structure of the outer ring disclosed in Fig. 3 to include the cooling fin as such modification would significantly alter the functionality of the channel 130 along with the cooling cavity 220 disposed within the outer ring portion of the rotor disclosed in Fig. 3.  
Regarding claim 6, Amador et al. fails to disclose or suggest wherein the inner ring defines a second vent opening that extends from the second annular cavity toward an inner surface of the rotor.  Fig. 3 discloses that the passageway of the cooling fluid 168 is in the radially upward direction and therein there is no second vent opening for the cooling fluid to flow toward an inner surface of the rotor.
Claims 7-8 are allowable due to their dependency on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/08/2022